DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the amendment filed 6/21/22. Claims 1-4 are pending and claim 1 is amended.

Response to Amendment
Claim 1 has been amended to overcome the 35 USC 112(b) rejection; therefore, the rejection is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujisaki et al. (US 5,763,950, herein Fujisaki).
In regards to claim 1, Fujisaki discloses
A cooler (Fig.27) for cooling an object (11), the cooler comprising:
a main channel (43B) in which coolant flows, an upper surface of the main channel (upper surface of substrate 12) configured to attach to the object (Fig.27); and
a sub channel (43A) bypassing the main channel,
wherein a ceiling (32) of the sub channel is higher than a ceiling (180) of the main channel at a branch point between the main channel and the sub channel (Fig.27).
In regards to claim 2, Fujisaki discloses that a cross-section area of the sub channel is smaller than a cross-section area of the main channel (Fig.27).
In regards to claim 4, Fujisaki discloses that the main channel is winding (Figs.6 and 27, due to the fins of heat sink 131 in the main channel, the fluid winds around the fins at various angles).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that in an area upstream of the branch point with respect to a coolant flow, a height difference between the ceiling of the sub channel and the ceiling of the main channel gradually increases along a direction of the coolant flow.
Response to Arguments
Applicant’s arguments, see pages 5-6 of Remarks, filed 6/21/22, with respect to the rejection of claim 1 under 35 USC 102(a)( have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Fujisaki.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raheena R Malik/Examiner, Art Unit 3763